Citation Nr: 0110623	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Whether a rating decision of May 22, 1964, which denied a 
claim of entitlement to service connection for schizophrenia, 
involved clear and unmistakable error.

2.  Entitlement to an effective date earlier than September 
15, 1998, for a grant of service connection for 
schizophrenia. 


REPRESENTATION

Appellant represented by:	The appellant's brother


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
January 1964.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from January 1999 and June 2000 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

 
FINDINGS OF FACT

1.  The veteran did not appeal a May 22, 1964 rating decision 
which denied service connection for a psychiatric disorder.

2.  The May 22, 1964, rating decision was adequately 
supported by the evidence then of record, was consistent with 
the applicable law and regulations extant in 1964, and was 
not undebatably erroneous.

3.  A statement received by the RO from a state mental 
hospital in July 1964 did not constitute an informal claim by 
the veteran for service connection for a psychiatric disorder 
or a reopened claim. 

4.  The veteran did not reopen his claim for service 
connection for schizophrenia until September 15, 1998, which 
is the effective date for a grant of service connection for 
schizophrenia.  


CONCLUSIONS OF LAW

1.  A rating decision of May 22, 1964, which denied 
entitlement to service connection for a psychiatric disorder, 
was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.105 (2000).

2.  An effective date earlier than September 15, 1998 for a 
grant of service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  In the 
instant case, the Board finds that the RO complied with the 
requirements of the statute. The veteran and his 
representative were notified by the RO of the applicable laws 
and regulations with respect to clear and unmistakable error 
and with respect to earlier effective dates, and the Board 
finds that the RO thereby informed the veteran and his 
representative of the requirements for entitlement to the 
benefits sought. There is no relevant evidence identified by 
the appellant which was not obtained and considered.  In 
addition, the issues on appeal are that a rating decision by 
an RO in 1964 involved clear and unmistakable error, which is 
to be decided on the evidence and law extant at that time, 
and a claim for an earlier effective date.  The appellant's 
contention on the effective date issue is that he had a claim 
for a VA benefit pending since 1964.  That issue, the Board 
finds, is to be decided by reference to the evidence of 
record and proceedings in 1964.  Therefore, there is no 
additional evidence to be obtained with regard to the issues 
on appeal, and there is no reason under the VCAA for the 
Board not to proceed with a disposition of the current 
appeal. The Board concludes that the record as it stands is 
adequate to permit equitable review of the veteran's claims 
and that no further action is necessary to comply with the 
VCAA.  Finally, under the circumstances of this case, the 
Board finds that there is no prejudice to the veteran by a 
decision on his appeal by the Board prior to promulgation of 
final regulations implementing the VCAA.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C. § 5103A); 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Clear and Unmistakable Error 

The veteran contends that it was clear and unmistakable error 
(CUE) on the part of the RO to deny his claim for service 
connection for a psychiatric disorder by a rating decision in 
May 1964, in that VA later found that he developed 
schizophrenia during his period of active service.  He 
asserts that the RO committed CUE in failing to grant service 
connection for schizophrenia based on his service medical 
records and in failing to fulfill VA's duty to assist him at 
that time.

At the time of the RO's May 1964 rating decision, the only 
evidence of record consisted of: the veteran's service 
medical records; a statement by the veteran on his 
application for compensation that he had mental illness in 
December 1961, the month of his entrance upon active duty; a 
request by the RO in March 1964 for VA general medical and 
neuropsychiatric examinations of the veteran; and a letter 
from the RO in May 1964 to the veteran's father requesting 
information concerning his condition, to which there was no 
reply. 

The service medical records revealed that a medical board 
found that the veteran had a schizophrenic reaction which 
pre-existed his active service and was not aggravated by 
service and recommended that he be treated at a state 
institution.  Treating service department physicians noted 
that the veteran gave a history of having had ideas of 
reference and a psychotic break when he was a minor league 
baseball player during the summer of 1961 prior to service.  
In December 1962, the veteran was charged with homicide in 
the death of a child when he drove his car into the path of 
another vehicle in what he later described as a suicide 
attempt; he was admitted to a state hospital at that time and 
eventually transferred to a service department hospital, 
where the medical board evaluated him.

In analyzing whether a rating decision is fatally flawed, it 
is important to keep in mind the meaning of clear and 
unmistakable error (CUE).  The applicable regulation provides 
that previous determinations which were final and binding 
will be accepted as correct in the absence of clear and 
unmistakable error.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 C.F.R. 
§ 3.105(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:  (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were later evaluated), or 
the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet.App. 310, 313-
14 (1992) (en banc).  

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error of fact or law 
that, when called to the attention of later reviewers, 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 
Vet.App. 40, 43-4 (1993), citing Russell v. Principi, 3 
Vet.App. at 313 (1992) (en banc) (emphasis in the original).  

Where a preservice disability underwent an increase in 
severity during service, aggravation will be presumed, unless 
there is a finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a) 
(2000).  The Board notes that the pertinent section of the 
current regulation 38 C.F.R. § 3.306 is substantively 
unchanged since 1964. 

After reviewing the veteran's contentions and the record as 
it existed in 1964, the Board finds that the veterans' 
allegations of CUE in the May 1964 rating decision amount to 
no more than a disagreement as to how the facts were then 
weighed.  The pertinent evidence before the RO in 1964 
contained a medical finding by a board of service department 
physicians that the veteran's schizophrenic reaction existed 
prior to service and was not aggravated by service.  There 
was no medical opinion at that time to the contrary.  In 
1964, there was no evidence of record that any physician had 
offered an opinion that the veteran's mental disability had 
increased in severity during active service or been 
aggravated by service.  Furthermore, the veteran failed to 
report for a scheduled VA examination prior to the May 1964 
decision, so there was no evidence in May 1964 that the 
veteran had a current and chronic psychiatric disability.  
Hence, there was a reasonable basis for the RO to deny the 
service connection claim and there was no error in doing so.  
A disagreement as to how the facts were weighed or evaluated 
cannot form the basis of a claim of CUE.  See Luallen v. 
Brown, 8 Vet. App. 92 (1995).  

The veteran has also contended that not all of his service 
medical records had been obtained by May 1964, and that VA 
failed in its duty to assist him in that regard.  The veteran 
does not contend that additional service medical records 
contained a medical finding that his schizophrenic reaction 
was incurred in line of duty or aggravated by active service.  
In any event, allegations that VA failed to fulfill the duty 
to assist cannot form a basis for a claim of CUE.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994)

The Board concludes that there was no error in the rating 
decision of May 22, 1964, which did not involve CUE.  
38 C.F.R. § 3.105(a).

Earlier Effective Date

The veteran submitted a claim for service connection for a 
mental illness in February 1964.  As noted above, in March 
1964 the RO sent a letter to the veteran's father asking for 
information regarding the veteran's disability.  No response 
was received.  Also in March 1964, the veteran was scheduled 
for a VA psychiatric examination.  He failed to report for 
that examination.  Service connection for a psychiatric 
disorder was then denied by the Cincinnati, Ohio,  RO and 
notification was sent to the veteran in a letter dated May 
22, 1964.  The veteran did not file a notice of disagreement 
or other written correspondence reflecting dissatisfaction 
with the RO's May 1964 decision within the applicable appeal 
period.  As such, that determination is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.200, 20.302 (2000).

In July 1964,  a notice was received by the RO from the 
Department of Mental Hygiene and Correction, State of Ohio, 
informing VA that the veteran had been admitted to Longview 
Hospital in Cincinnati, Ohio.  After receipt of the notice, 
in July 1964 a contact officer at the RO sent a letter to the 
veteran's father with a copy of VA Form 21-526, application 
for compensation or pension, informing the veteran's father 
that an application for benefits would be considered if 
received by VA.  No response from the veteran's father or the 
veteran to the contact officer's letter was received.
 
Thirty four years later, on September 15, 1998, the veteran 
filed VA Form 21-526, Veteran's Application for Compensation 
or Pension, seeking service connection for mental illness.  
After receipt of additional evidence, a rating decision in 
January 1999, granted service connection for schizophrenia 
and assigned an effective date of September 15, 1998, the 
date of reopened claim.  The veteran now contends that his 
claim for service connection for schizophrenia had been 
pending since 1964.  He asserts that the notice from the 
State of Ohio that he was in a mental hospital, received by 
VA in July 1964, was an informal claim for service connection 
for a psychiatric disorder or, in the alternative, was a 
reopened claim.  The Board disagrees.

Under applicable criteria, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  For an award of disability 
compensation involving a direct service connection claim, the 
effective date of the award will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the effective date is the date of receipt 
of claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(i).

The veteran's original claim for disability compensation was 
denied by the rating decision of May 1964.  The July 1964 
notice from the Ohio Department of Mental Hygiene and 
Correction was not a reopened claim.  The Board notes that 
submission of a hospital report in certain cases may be 
accepted as a claim to reopen.  See 38 C.F.R. § 3.157 (2000).  
However, 38 C.F.R. § 3.157 provides for a hospital report may 
be accepted as an informal claim to reopen only when a formal 
claim for pension or compensation has already been allowed or 
when a formal claim for compensation was disallowed for the 
reason that the service connected disability was not 
compensable in degree, neither of which occurred in the 
veteran's case.  38 C.F.R. § 3.157(b)(3) provides that, when 
submitted by or on behalf of a veteran and entitlement is 
shown, date of receipt by VA of examination reports, clinical 
records, and transcripts of records will be accepted as the 
date of receipt of a claim if received from certain medical 
facilities, including a state institution.  (Emphasis 
supplied.)  38 C.F.R. § 3.157(b)(3) does not permit the 
notice from the State of Ohio in July 1964 to be accepted as 
a claim for service connection for a psychiatric disorder, 
because the statement that the veteran was a patient in a 
state hospital at that time was not an examination report, a 
clinical record, or a transcript of medical records and, most 
importantly, the notice did not show that the veteran was 
entitled to VA disability compensation. The Board notes that 
38 C.F.R. § 3.157 was substantively the same in 1964 as it is 
today.

The July 1964 notice from the Ohio Department of Mental 
Hygiene and Correction was also not an informal claim under 
38 C.F.R. § 3.155, which provides that any communication 
indicating an intent to apply for benefits under the laws 
administered by VA from a claimant, his duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  That regulation also provides 
that an informal claim must identify the benefit sought.  The 
Board finds that the July 1964 notice in question did not 
indicate that the veteran was seeking any particular benefit 
and was not from the veteran, an authorized representative of 
the veteran, Member of Congress, or from a person acting as 
next friend of a claimant who was not sui juris.  "Sui 
juris" is defined as not under any legal disability, or the 
power of another, or guardianship; having capacity to manage 
one's own affairs; not under legal disability to act for 
one's self.  Black's Law Dictionary 1434 (6th ed., 1990).  
There was no evidence of record in 1964 that the veteran was 
under a legal disability in the State of Ohio to act for 
himself.  Therefore, an agency of the state may not be 
considered as his "next friend", as that term is used in 
38 C.F.R. § 3.155.

There is another reason that the notice from the State of 
Ohio that the veteran was hospitalized was not an informal 
claim of entitlement to service connection for a psychiatric 
disorder.  The veteran had already filed a formal claim for 
service connection for a psychiatric disorder, which had been 
denied.  In May 1964, the RO had notified him, after he 
failed to report for the scheduled psychiatric examination, 
that, if he indicated in writing that he was willing to 
report for an examination, the examination would be 
rescheduled and his claim would be reconsidered after the 
examination report was received.  Therefore, as he was 
notified, and under the regulations of Part 3 of Title 38 of 
the Code of Federal Regulations, the next step for the 
veteran or someone acting on his behalf to take was to reopen 
his previously denied claim by indicating his willingness to 
report for an examination, not to file an informal claim.  
VA's regulatory scheme in 1964 (as now) did not contemplate 
that an informal claim would be filed and accepted as such 
after a formal claim had been filed and denied.  38 C.F.R. 
§ 3.155 provides for VA to forward a formal application form, 
upon receipt of an informal claim.  That provision shows that 
an informal claim does not follow, but rather precedes, a 
formal claim.  38 C.F.R. § 3.155(c) provides that, when a 
claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, pertaining to claims for disability 
benefits, an informal application for reopening will be 
accepted as a claim.  In the veteran's case, in February 
1964, he had filed a claim which met the requirements of 
38 C.F.R. § 3.151, but the notice from the State of Ohio did 
not, the Board finds, constitute an application to reopen 
that claim, to which it did not refer.  The Board notes that 
38 C.F.R. § 3.155 was substantively the same in 1964 as it is 
today.

A timely notice of disagreement with the May 1964 rating 
decision which denied entitlement to service connection for a 
psychiatric disorder was not received within one year of the 
date of notification to the veteran of the denial of his 
claim, and the May 1964 RO decision became final.  
38 U.S.C.A. § 7105.  For the reasons stated above, the Board 
finds that, when service connection for schizophrenia was 
ultimately granted in 1999, a claim for that benefit had not 
been pending since 1964, as the veteran now contends.  After 
the May 1964 rating decision, the next correspondence from 
the veteran to VA was received on September 15, 1998, when 
his claim to reopen was received by the RO.  The proper 
effective date for the grant of service connection for 
schizophrenia is the date of receipt of reopened claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).  As the date of receipt of reopened claim is the 
later date, the effective date is September 15, 1998.  The 
Board concludes that the criteria for an earlier effective 
date have not been met. 38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.155, 3.157, 3.400.


ORDER

A rating decision of May 22, 1964, not having involved clear 
and unmistakable error, the appeal on that issue is denied. 

Entitlement to an effective date earlier than September 15, 
1998, for a grant of service connection for schizophrenia is 
denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

